Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of November 25th 2020 has been considered.
Claims 1, 23, 24 and 31 have been amended.
Claims 3-5 and 11-22 are cancelled.
Claims 32-37 were added.
Claims 1, 2, 6-10 and 23-37 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1, 2, 6-10, 23, 24, 26, 28, 30 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forgacs et al (US 2010/0041134 A1) in view of Van Eelen et al (US 2006/0029922 A1).

Regarding claims 1, 2, 8-10, 23, 24, 26, 28, 30 and 33: Forgacs discloses of a plurality of multicellular bodies that are arranged in a pattern and are allowed to fuse to from a cultured tissue where the cells are non-human muscle cells, such as skeletal, smooth and cardio myocytes, endothelial cells and fibroblasts (see Forgacs abstract; paragraphs 6, 7, 58-60 and 88). Forgacs also discloses that the multicellular bodies are coherent to one another and are stacked such that there is direct contact between bodies to promote fusion (see Forgacs abstract; paragraph 7, 60) and that the multicellular bodies are aligned with one another (see Forgacs figures 7 and 7a; paragraph 44).
Furthermore, Forgacs discloses that the multicellular bodies aggregate in a desired three-dimensional shape with viscoelastic consistency, desired cell density, and sufficient integrity for easy manipulation and handling (see Forgacs  paragraph 11), but fails to disclose stacking planner layers of the multicellular bodies at the numbers recited in claims 1, 23, 24 and 33, and to attain the volume recited in claim 2; However, Van Eelen discloses of staking/contacting/combining layers of cultured animal muscle cells to attain comestible engineered meat product and of adjusting the number of Van Eelen abstract; paragraphs 15, 16, 18, 80, 82, and 121).
Therefore, it would have been obvious to a skilled artisan to have modified Forgacs and to have stacked layers of the multicellular bodies in order to attain comestible engineered meat products and to adjust the number of stacked layers in order to attain desired product volume and thickness, and thus arrive at the claims limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the thickness of each layer recited in claims 1, 23 and 24: Forgacs discloses layered multicellular bodies having diameters between 100μm and 600μm (see Forgacs paragraph 71; figures 1 and 11). Given the fact the diameter of the layered multicellular bodies would be the thickness of each layer, Forgacs reads on: “each layer having a thickness of about 100μm to about 100μm”.
As to the cell death in the middle region preceding the cell death in the outer layers recited in claims 1, 23 and 24: Forgacs discloses of cell necrosis in the central portion of the cellular bodies caused by the inability of oxygen and/or nutrients to diffuse into the central portions of any multicellular body (see Forgacs paragraph 68). Accordingly, stacking multiple layers of cellular bodies would clearly cause cell necrosis in the middle regions prior to the outer regions for the same reason, i.e., the inability of oxygen and/or nutrients to diffuse into the central portions.
In the alternative, while Forgacs discloses of cell necrosis in the central portion of the cellular bodies (see Forgacs paragraph 68), Forgacs in view of Van Eelen fail to disclose that the middle region of the product comprising layers of cellular bodies Van Eelen discloses of multi layered cellular structures, and Forgacs discloses of continuous culturing of the combined multicellular bodies to allow fusion to occur (see Forgacs paragraph 60), it is Examiner position that the middle region’s cellular death preceding the outer layer’s cellular death recited in claims 1, 23 and 24 is inherently present in the combination of Forgacs and Van Eelen.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to the substantially spherical multicellular bodies recited in claim 24: Forgacs discloses of plurality of elongate multicellular bodies and substantially spherical multicellular bodies that are laid adjacent to each other (see Forgacs paragraphs 49, 72, 99, 112-114, 116, 118 and 121; figures 8, 10-12 and 16).
Regarding claim 6: In view of the fact that Forgacs discloses continuous culturing of the combined/stacked multicellular bodies to allow fusion to occur (see Forgacs 
Regarding claim 7: Forgacs discloses culturing the multicellular bodies from animal cells (see Forgacs paragraph 58), but fails to disclose the species recited in claim 7; However, Van Eelen discloses of attaining the muscle cells from a list of mammals, reptiles, fish, birds, crustacean, mollusks, cephalopods or their combinations, in order to attain a product that is similar to the in vivo derived meat (see Van Eelen paragraphs 15, 16 and 18). Therefore, it would have been obvious to a skilled artisan at the time of the invention to culture cells from specific animal species, in order to attain a product that is similar to the in vivo derived meat, and thus arrive at the claimed limitations.

Claims 25, 27, 29, 31, 32 and 34-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forgacs and Van Eelen as applied to claims 1, 2, 6-10, 23, 24, 26, 28, 30 and 33 above, and further in view of Vein (US 6,835,390 B1).

Regarding claims 25, 27, 29, 31, 32 and 34-37: Forgacs discloses of a plurality of multicellular bodies that are arranged in a pattern and are allowed to fuse to from a cultured tissue where the cells are non-human muscle cells, such as skeletal, smooth and cardio myocytes, endothelial cells and fibroblasts (see Forgacs abstract; paragraphs 6, 7, 58-60 and 88). Van Eelen discloses of staking/contacting/combining layers of cultured animal muscle cells to attain comestible engineered meat product and of adjusting the number of layers of cultured muscle cells to attain desired product thickness and volume (see Van Eelen abstract; paragraphs 15, 16, 18, 80, 82, and 121). While Van Eelen discloses of forming a meat product being free of fat, bone, Forgacs and to have incorporated adipocytes (i.e., fat cells) in the nonhuman muscle cells culture in order to attain a comestible engineered meat product that is tastier, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on November 25th 2020 have been fully considered but they are not persuasive.

Applicant argues on pages 7-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Forgacs teaches of multicellular bodies where the cells are kept within 250μm from the exterior surface in order to prevent cell necrosis, which is far less than the 50 to 500 stacked layers of 100μm to 1000μm per layer recited in the claims. Examiner respectfully disagrees.
While Forgacs discloses multicellular bodies where cells are not to be more than 250μm from the exterior surface (i.e., multicellular bodies with a diameter of up to 500μm) in order to prevent cellular necrosis, Forgacs also discloses layering Forgacs paragraph 71; figures 1 and 11).
Moreover, Forgacs limits the thickness of the layered structures to prevent cell necrosis in the multicellular bodies making up the layers, as the layered structured are to be used as live tissue. Accordingly, it would have been obvious to a skilled artisan who is interested in attaining a comestible meat analog and is clearly not concern with cell necrosis, to modify Forgacs and to combine the layered multicellular bodies until a product with the desired thickness is attained, as taught in Van Eelen. 

Applicant argues in pages 9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Forgacs teaches of layered multicellular bodies that form live tissue, where Van Eelen teaches of comestible meat analog where the cells are not required to be alive, thus Forgacs when modified by Van Eelen renders Forgacs unsatisfactory for its intended purpose. Examiner respectfully disagrees.
Forgacs discloses the thickness of the product is kept in order to maintain living cells. Therefore, a skilled artisan who is not concerned about maintaining living cells, such as a person interested in attaining comestible meat analog as taught in Van Eelen, will heed the warning in Forgacs and combine enough structures to attain a desired product thickness without worrying about cell necrosis, as cell necrosis is clearly not a concern in a comestible meat analog.

Applicant argues on pages 10-11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Van Eelen teaches of a homocellular culture of myoblasts where fibroblasts are removed as they disturb myoblast differentiation, which teaches away from the layered multicellular bodies taught in Forgacs. Examiner respectfully disagrees.
Forgacs discloses of layering the multicellular bodies where each one of the multicellular bodies may be either homocellular cultures (i.e., comprising one cell type), or heterocellular cultures (i.e., comprising more than one cell type) (see Forgacs paragraphs 58-60). Accordingly, the disclosure in Forgacs does not teach away from the homocellular culture of myoblasts in Van Eelen.

As to the argument on pages 11-12 of the “Remarks” that Vein does teach the recited layer thickness nor does it cure the deficiencies in Forgacs and Van Eelen, it is most respectfully submitted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that while Vein does not disclose all the features of the present claimed invention, Vein is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather Vein teaches certain concepts, namely: a non-human tissue engineered layered meat Forgacs discloses the presently claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792